Citation Nr: 0607756	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-14 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for arthritis of the 
feet, ankles and joints of the lower legs.

3.  Entitlement to an increased rating for rheumatic 
valvulitis with deformity of the aortic and mitral valve, 
status post aortic valve replacement, evaluated 30 percent 
disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service connection 
disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from December 1951 to 
January 1953.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO), that denied entitlement to the 
benefits sought on appeal.

A hearing was held in August 2003 at the RO before a local 
hearing.  Another hearing was held in July 2005 at the RO 
before the undersigned Veterans Law Judge.  Transcripts of 
the hearings are of record.

The issues of service connection for a back disorder and for 
arthritis of multiple joints is addressed in the decision 
that follows.  By contrast, the issues of an increased rating 
for heart disease and TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A back disorder was not shown to be present in military 
service nor was arthritis of the lumbar spine demonstrated 
within the first postservice year; there is no competent 
evidence linking current degenerative changes of the lumbar 
spine to service or to service-connected heart disease.  

2.  Any arthritis of the feet, ankles or joints of the lower 
legs now present was not demonstrated in military service or 
within the first postservice year; there is no competent 
evidence linking any current arthritis of the feet, ankles or 
joints of the lower legs to service or to service-connected 
heart disease.  


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service nor may arthritis of the lumbar spine be presumed to 
have been incurred in service, nor is a back disorder 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2005).

2.  Arthritis of the feet, ankles or joints of the lower legs 
was not incurred in or aggravated by service nor may 
arthritis of any of those joints be presumed to have been 
incurred in service, nor is arthritis of the feet, ankles or 
joints of the lower legs proximately due to, the result of, 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of April 2002, May 
2004 and January 2005 letters from the RO to the appellant 
that were issued in connection with the RO's initial 
decisions from which this appeal arose.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  

Note also that the initial April 2002 VCAA letter from the RO 
advising the claimant of his rights and responsibilities in 
VA's claims process predated the RO's decisions initially 
adjudicating his claims.  So the VCAA letter complied with 
the sequence of events (i.e., VCAA letter before initial 
adjudication) stipulated in decisions promulgated by the 
United States Court of Appeals for Veterans Claims.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in his possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The RO's April 2002, May 2004 and 
January 2005 letters informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to the RO.  In addition, the 
January 2004 statement of the case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
private treatment providers have also been obtained.  There 
is no indication that any pertinent evidence was not 
received, which is obtainable.  Therefore, the duty to notify 
of inability to obtain records does not arise in this case.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted, as well, for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  This 
includes situations when there has been aggravation of a 
veteran's nonservice-connected condition that is proximately 
due to or the result of a service-connected disability, but 
the veteran shall be compensated only for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Analysis

The veteran maintains that arthritis affecting the feet, 
ankles and joints of the lower legs developed secondary to 
his service-connected rheumatic heart disease.  As well, he 
claims direct service connection for a back disorder, 
asserting that he injured his back in basic training when he 
fell during night maneuvers.  Alternatively, he claims 
secondary service connection for a back disorder, arguing 
that he has a chronic back problem resulting from his 
service-connected rheumatic heart disease.  In this regard, 
he asserts that he experiences dizziness as a symptom of 
service-connected rheumatic heart disease and claims that he 
fell in the bathtub during an episode of dizziness.  

Service medical records disclose that the veteran was 
admitted to hospitalization in November 1952 for treatment of 
rheumatic heart disease.  In a history given at admission, he 
denied serious injuries, and service medical records make no 
reference to any reported back injuries.  The veteran's 
history indicated that, several months prior to the current 
admission, he had experienced sore throat and had developed 
migratory polyarthritis involving the hands, wrists, feet and 
ankles.  At no time were the joints red or hot or was 
swelling a pronounced feature.  The veteran was treated for 
rheumatic fever.  Joint symptoms subsided, later recurred, 
then subsided again.  

Significantly, although the report of hospitalization 
includes the term "arthritis" in describing the veteran's 
history of migratory joint pain, no x-ray examination of any 
joint-a procedure that would have objectively confirmed 
arthritis-was performed during service.  Additionally, on VA 
examination in September 1953, within several months of the 
veteran's separation from service, the veteran denied any 
orthopedic complaints, and physical evaluation demonstrated 
no orthopedic pathology.  

There is, then, no objective evidence demonstrating that a 
back disorder or that arthritis of the lumbar spine or of the 
feet, ankles or any joint of the lower legs was present 
during service, and hence no basis for a grant of direct 
service connection for arthritis of any of these joints or 
joint groups.  Also, there is no objective evidence 
demonstrating that arthritis of the lumbar spine or of the 
feet, ankles or any joint of the lower legs was present 
within the first postservice year, and hence no basis for a 
grant of presumptive service connection for arthritis of any 
of these joints or joint groups.

When the veteran was examined by VA in September 1958, he 
gave a history of acute episodes of sore throat and upper 
respiratory symptoms accompanied by pain, heat and 
inflammation of several joints, including the ankles, feet, 
wrists and in the area of the thoracic spine.  Currently, he 
denied orthopedic symptoms.  Based on the veteran's 
description, it was the examiner's assessment that the 
veteran had experienced a migratory type of rheumatic joint 
pain and that this phenomenon had left no residuals, once the 
infectious process had come under control.  Currently, x ray 
examination of ankles, wrists and feet was negative, as was 
the dorsal spine, except for minimal scoliosis.  In any 
event, there was no x-ray evidence of arthritis affecting any 
joint or joint group.  In essence, the examiner's assessment 
effectively ruled out an etiologic relationship between 
service-connected rheumatic fever and its cardiac residuals 
and any acute process involving the veteran's joints.  

Private treatment records, dated in 1999, indicate the 
veteran's complaints of low back pain, and reference was made 
to x-ray findings of degenerative joint disease and disc 
space narrowing. On October 2, 2000, the veteran reported 
falling in the bathtub on his back end, and the impression 
was left lumbosacral spasm, right lumbosacral strain with S1 
joint involvement.  On October 5, 2000, the veteran reported 
back pain, with radiation of pain down the left lower 
extremity, and the impression was L4/5 neuropathy on the 
left, probably secondary to the same fall.  

Diagnostic imaging studies in subsequent medical records from 
private and VA medical sources confirm the presence of 
degenerative changes of the lumbar spine.  There is no x-ray 
confirmation in the medical evidence of arthritis involving 
the ankles, feet or any joints of the lower legs.  The record 
does not contain medical opinion linking any degenerative 
changes of lumbar spine or any other joint or joint group to 
military service or to service-connected rheumatic heart 
disease.  

At bottom, the veteran's unsubstantiated lay assertion is the 
only evidence linking arthritis of the lumbar spine or 
alleged arthritis of the ankles, feet or any joint of the 
lower legs to military service or to a service-connected 
disability.  There is no indication from the record that the 
veteran has medical training or expertise.  As a lay person, 
he is not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

For the reasons discussed above, the claims for service 
connection for a back disorder and for arthritis of the feet, 
ankles and any joint of the lower legs must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claims, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 



ORDER


Service connection for a back disorder is denied.

Service connection for arthritis of the feet, ankles and 
joints of the lower legs is denied.



REMAND

The medical evidence shows that the veteran was treated 
during military service, in 1952, for rheumatic valvulitis 
with aortic systolic and diastolic murmur and mitral 
presystolic and systolic murmur.  Following service, in 
September 1993, he underwent an aortic valve replacement 
secondary to aortic valvular stenosis.  Several years later, 
in September 2002, he presented with worsening exertional 
dyspnea and evidence of mitral valve regurgitation and 
stenosis.  At the time, cardiac catheterization revealed only 
luminal coronary artery disease, and it was felt that 
bypassing these arteries was not necessary.  In October 2002, 
he underwent a mitral valve replacement and repair of 
tricuspid valve regurgitation.  


In an April 2004 statement, Dr. Crenshaw advised that the 
veteran had multiple medical problems, including 
arteriosclerotic cardiovascular disease with a second valve 
replacement, hypertension, and congestive heart failure.  It 
was observed that chronic dyspnea and dyspnea on exertion 
limited physical activity and placed stress on the veteran's 
cardiovascular and respiratory systems.  The physician went 
on to note that the veteran's condition had deteriorated over 
the past six to eight months to a point that he would be 
unable to pursue gainful employment of any kind.  He required 
rest periods during the day and had to limit his activities 
requiring physical exertion.  

Dr. Thompson, in a July 2004 statement, related that the 
veteran had recently undergone cardioversion after he was 
found to be in atrial flutter.  Since his cardioversion, he 
had apparently improved, with resolution of his atrial 
arrhythmia to sinus mechanism.  The physician observed that 
the veteran could have early sinoatrial dysfunction and might 
need to have a pacemaker inserted at some point.  


The veteran was last afforded a VA cardiovascular examination 
in April 2003, several years ago, and he claims increased 
symptomatology during the years since.  Additionally, private 
physicians furnished statements suggesting an increase in 
disability from service-connected heart disease, and 
suggesting the claimant's inability to work because of his 
heart condition.  That medical evidence postdates the most 
recent VA rating examination.  An up-to-date VA examination 
to evaluate the nature and extent of the veteran's service-
connected heart disease would be helpful.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for an 
examination to determine the current 
severity of his service-connected 
rheumatic valvulitis with deformity of 
aortic and mitral valves, status post 
valve replacements.  The examiner should 
complete the Disability Evaluation 
Examination Worksheets for heart 
examinations, including Part E, which 
provides that if a veteran is service-
connected for rheumatic heart disease and 
later develops non-service-connected 
arteriosclerotic heart disease, the 
examiner should state, if possible, which 
cardiac findings can be attributed to each 
condition.  

2.  Then readjudicate the claims for an 
increased rating for service-connected 
heart disease and for TDIU in light of any 
additional evidence obtained.  If any 
benefit sought on appeal is not granted to 
the claimant's satisfaction, send the 
veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


